                  Case 17-31926             Doc 59        Filed 03/20/19 Entered 03/20/19 15:45:00             Desc Main
                                                            Document     Page 1 of 6
1A
 101-7-NFR
 /2009
 /2010
 ary
 2 Services
                                                     UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF ILLINOIS
                                                             EASTERN DIVISION

               In re:                                                §
                                                                     §
               OPARAECHE, MAUREEN                                    §      Case No. 17-31926
                                                                     §
                                   Debtor                            §

                                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                   APPLICATIONS FOR COMPENSATION
                                                     AND DEADLINE TO OBJECT (NFR)

                       Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that R. SCOTT
               ALSTERDA, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s
               professionals have filed final fee applications, which are summarized in the attached Summary of
               Trustee's Final Report and Applications for Compensation.

                       The complete Final Report and all applications for compensation are available for inspection at
               the Office of the Clerk, at the following address:
                                                       United States Bankruptcy Court
                                                       219 South Dearborn Street
                                                       Chicago, IL 60604

                       Any person wishing to object to any fee application that has not already been approved or
               to the Final Report must appear at the hearing. A hearing on the fee applications and any
               objection to the Final Report will be held on Wednesday, April 17, 2019 at 10:30 a.m. in
               Courtroom 744, United States Courthouse, 219 S. Dearborn Street, Chicago, IL 60604

                 If no objections are filed, upon entry of any order on the fee applications, the trustee may pay
               dividends pursuant to FRBP 3009 without further order of the Court.

               Date Mailed: 03/20/2019                                    By: /s/ R. Scott Alsterda, Trustee


               R. SCOTT ALSTERDA
               70 WEST MADISON STREET
               SUITE 3500
               CHICAGO, IL 60602-4283




          UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 17-31926                 Doc 59           Filed 03/20/19 Entered 03/20/19 15:45:00                                      Desc Main
                                                          Document     Page 2 of 6


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In re:                                                                §
                                                                            §
      OPARAECHE, MAUREEN                                                    §         Case No. 17-31926
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     20,000.00
                   and approved disbursements of                                                                      $                       2,674.93
                                                            1
                   leaving a balance on hand of                                                                       $                     17,325.07


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: R. SCOTT ALSTERDA                                  $             2,485.00 $                          0.00 $              2,485.00
       Trustee Expenses: R. SCOTT ALSTERDA $                                              19.36 $                         0.00 $                    19.36
       Attorney for Trustee Fees: Nixon Peabody
       LLP                                                              $             5,665.00 $                          0.00 $              5,665.00
       Attorney for Trustee Expenses: Nixon
       Peabody LLP                                                      $                 17.21 $                         0.00 $                    17.21
       Accountant for Trustee Fees: Kutchins,
       Robbins & Diamond, Ltd.                                          $             1,139.50 $                          0.00 $              1,139.50
                   Total to be paid for chapter 7 administrative expenses                                             $                       9,326.07
                   Remaining Balance                                                                                  $                       7,999.00


____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
        Case 17-31926             Doc 59   Filed 03/20/19 Entered 03/20/19 15:45:00               Desc Main
                                             Document     Page 3 of 6



               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 200,877.75 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 4.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                 Allowed Amount          Interim Payment to
     Claim No.          Claimant                 of Claim                Date               Proposed Payment
     000001             OneMain                 $           7,677.78 $                0.00 $             305.73
     000002             OneMain                 $           3,203.49 $                0.00 $             127.56
                        Capital One Bank
     000003             (USA), N.A.             $            158.27 $                 0.00 $                 6.30
     000004             Hellivie Terrell        $        143,100.00 $                 0.00 $           5,698.28
     000005             Chase Bank USA, N.A.    $           2,900.07 $                0.00 $             115.48
                        RFS Business Funding,
     000006             LLC                     $         43,838.14 $                 0.00 $           1,745.65
                Total to be paid to timely general unsecured creditors                $                7,999.00
                Remaining Balance                                                     $                      0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).




UST Form 101-7-NFR (10/1/2010) (Page: 3)
        Case 17-31926             Doc 59   Filed 03/20/19 Entered 03/20/19 15:45:00             Desc Main
                                             Document     Page 4 of 6


                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                              Prepared By: /s/ R. Scott Alsterda, Trustee


     R. SCOTT ALSTERDA
     70 WEST MADISON STREET
     SUITE 3500
     CHICAGO, IL 60602-4283


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
   Case 17-31926         Doc 59    Filed 03/20/19 Entered 03/20/19 15:45:00                 Desc Main
                                     Document     Page 5 of 6


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 In re:                                               )     Case 17-31926
                                                      )     Chapter 7
 MAUREEN OPARAECHE,                                   )     Honorable Timothy A. Barnes
                                                      )
                                                      )
                       Debtor.                        )

                                   CERTIFICATE OF SERVICE

        I, the undersigned attorney, hereby certify that on March 20, 2019, I electronically filed the
Notice of Trustee’s Final Report and Applications for Compensation and Deadline to Object
(NFR) with the Clerk of Court using the CM/ECF system, which sent notification of such filing
to the following individuals:

           Patrick S. Layng                               Ben L. Schneider
           Office of the U.S. Trustee, Region 11          Schneider & Stone
           219 S. Dearborn St. Room 873                   8424 Skokie Blvd., Suite 200
           Chicago, IL 60604                              Skokie, IL 60077-2568
           (U.S. Trustee)                                 (847) 933-0300
                                                          Email: ben@windycitylawgroup.com
                                                          (Attorney for Debtor)
           Charles Aaron Silverman                        Charles Aaron Silverman
           8800 Bronx Avenue #100-F                       8800 Bronx Avenue #100-F
           Skokie, IL 60077                               Skokie, IL 60077
           (312) 526-3201                                 (312) 526-3201
           Email: CSilverman@cas-pc.com                   Email: CSilverman@cas-pc.com
           (On behalf of Creditor Hellivie Terrell)       (On behalf of Plaintiff Hellivie Terrell)



and I hereby further certify that on March 20, 2019, I caused to be sent by first class U.S. mail the
Notice of Trustee’s Final Report and Applications for Compensation and Deadline to Object
(NFR) and Certificate of Service to the following non-registered individuals with the bankruptcy
court by depositing envelopes in the mailboxes located at 70 W. Madison, Suite 3500, Chicago,
IL 60602 before the hour of 5:00 p.m.:


 Bryant Management Corporation                               Capital One
 9933 Lawler Ave.                                            15000 Capital One Dr.
 Skokie, IL 60077                                            Richmond, VA 23238



                                                      1
4818-9404-4548.1
   Case 17-31926    Doc 59    Filed 03/20/19 Entered 03/20/19 15:45:00       Desc Main
                                Document     Page 6 of 6


 Channel Partners Capital LLC                   Recovery Solutions Group, LLC
 11100 Wayzata Blvd., Ste. 305                  16819 S. Dupont Hwy, Ste. 30
 Minnetonka, MN 55305                           Harrington, DE 19952
 Chase Card                                     Silverleaf/Orange Lake
 PO Box 15298                                   1201 Elm St., Ste. 4600
 Wilmington, DE 19850                           Dallas, TX 75270
 Chielo Oparaeche                               Stein & Rotman
 828 Oakton, Apt. 1D                            77 W. Washington St., Ste. 1105
 Evanston, IL 60202                             Chicago, IL 60602
 Hellivie Terrell                               Terrell, Hellivie
 8800 Bronx Ave. #100-F                         1601 Sherman Ave. #520
 Skokie, IL 60077                               Evanston, IL 60201
 Onemain                                        US Bank
 PO Box 1010                                    4325 17th Ave. S
 Evansville, IN 47706                           Fargo, ND 58125
 Prosper Marketplace Inc.                       Maureen Oparaeche
 101 2nd St., Fl. 15                            828 Oakton St., Apt. 1D
 San Francisco, CA 94105                        Evanston, IL 60202-2844
 Rapid Advance                                  Mark Olson
 4500 East West Highway, 6th Floor              Olson Stark, PC
 Bethesda, MD 20814                             150 South Wacker Drive, #2400
                                                Chicago, IL 60606



Dated: March 20, 2019                   R. SCOTT ALSTERDA, not individually but as
                                        Chapter 7 Trustee for Maureen Oparaeche, Debtor

                                        /s/ R. Scott Alsterda
                                        One of the Trustee’s attorneys

                                        R. Scott Alsterda (# 3126771)
                                        Nixon Peabody LLP
                                        70 West Madison Street, Suite 3500
                                        Chicago, Illinois 60602
                                        (312) 977-9203 (Tel.)
                                        (312) 977-4405 (Fax)
                                        Email: rsalsterda@nixonpeabody.com




                                           2
4818-9404-4548.1
